                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                 Plaintiff,                       )
                                                  )
          vs.                                     )          Criminal Case No.: 19-CR-77-JB
                                                  )
 MICHAEL NISSEN,                                  )
                                                  )
                 Defendant.                       )

                               UNITED STATES= WITNESS LIST

         The United States respectfully submits its list of trial witnesses in the above-referenced

matter, without waiving the right to utilize different or additional witnesses should the need

arise:

                1. Special Agent Peter Ubbelohde, Federal Bureau of Investigation (“FBI”);

                2. Task Force Officer Wesley Cox, FBI;

                3. Officer Jordan Burd, New Mexico State Police (“NMSP”);

                4. Dispatcher Victoria Gurule, NMSP;

                5. Sergeant Steven Carroll, NMSP;

                6. Barbara Beuzekom, NMSP;

                7. Lieutenant Rudy Real, NMSP;

                8. Officer Juan Cordova, NMSP;

                9. Susan Rossignol, Torrence County Magistrate Court;

                10. Officer Rudy Graham, NMSP Bomb Squad;

                11. Detective Jesse Cash, Bernalillo County Sheriff’s Office;



                                                  1
              12. Officer Mitch Bengston, NMSP;

              13. [Records Custodian], T-Mobile.

       The electronic filing of this document in CM/ECF caused a copy to be served

electronically on Kenneth Gleria, Esq., and Jack Mkhitarian, Esq., counsel for Defendant.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney

                                                    Electronically Submitted July 30, 2019
                                                    PAUL J. MYSLIWIEC
                                                    ALEXANDER M.M. UBALLEZ
                                                    Assistant United States Attorneys
                                                    Post Office Box 607
                                                    Albuquerque, New Mexico 87103
                                                    (505) 224-1471




                                               2
